Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action corresponds to application 15/981,755 which was filed on 5/16/2018. 

Response to Amendment
In the reply file 3/9/2021, claims 1-3, 6-9, 11, 12, and 14 have been amended. No claims have been added or canceled.  Accordingly, claims 1-20 stand pending.

Response to Arguments
Applicant’s arguments, filed 3/9/2021 have been fully considered and are moot in view of new grounds of rejection.
The applicant argues that Bornea and any other of the references teach the claimed dataset comprising a plurality of records where applying a grid transformation to one or more records in the dataset results in assigning a record to a cell according to the grid transformation as represented by coverage data aggregated from a multi- dimensional grid into a grid having a smaller number of dimensions. The examiner respectfully disagrees.  Bornea teaches applying grid transformations by creating multi-dimensional data structures from datasets ([0005-0007, 0013]).  While Bornea doesn’t specifically teach reducing the dimensionality of the data structures, Pinto teaches 
	The applicant argues it is unclear how the teachings of Fuchs can be applied to Bornea. Fuchs teaches generation and use of feature vectors from data sets to assist in machine learning and can be used in a number of machine learning settings ([0002]). The application of the feature vectors and data of the data sets of the machine learning system of Fuchs is combined to operate on the data from the data structures as taught by Bornea to improve the access and analysis of the data.  
The applicant also argues that neither Brown nor any of the other cited references teaches the combination of claimed features related to scoring, by a record in the dataset using a model trained on that dataset such that a scored record is associated with transaction explanations according to score probability density functions stored for the record in a grid storage and using a grid index to reference one or more cells out of the plurality of cells using a discretized feature vector. The examiner respectfully disagrees.  Pinto teaches training a model to score records in a dataset, which include transaction data, and using density functions in the analysis of the data ([0009, 0089, 0126, 0187]).  The examiner would like to note that since no specifics of the kind of explanation associated with score is claimed, this is interpreted to mean that at least one record in the data set is scored using a trained model and the use of density functions on the transaction data means the scored record is associated with explanations according to the stored density functions, e.g. density cut-off indicator 
The applicant argues that the references also fail to teach or reasonably disclose a grid storage for storing the records assigned to the one or more cells of the grid, where the grid storage uses the ID of the at least one record as a reference to the at least one record, and the discretized feature vector as a key to the cell to which the at least one record is assigned.  The examiner respectfully disagrees. Fuchs teaches the use and storage of unique IDs to reference records and feature vectors for key-attributes, e.g. cell key ([0016, 0030, 0035]) and when combined with the previous references this would be for the multi-dimensional data structures as taught by Bornea. Therefore, the examiner is not persuaded.
The applicant argues that the modification or combination proposed by the examiner for the references argued above is not based on any clear and convincing evidence of a reason, suggestion, or motivation in the prior art that would have led one of ordinary skill in the art to combine the references.  The examiner respectfully disagrees.  Bornea teaches the creation and use of multi-dimensional data and Fuchs teaches data analysis techniques that can be applied to a number of machine learning settings ([0002]) and is combined with the multi-dimensional data structures of Bornea to improve data analysis.  Bornea as modified is further combined with the data transformations and scoring of Pinto to further improve the efficiency and accuracy of 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8, 11-13, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bornea et al. (US2015/0052134), hereinafter Bornea, in view of Fuchs (US2017/0061320) and Pinto et al. (US2005/0234761), hereinafter Pinto, and Bauer et al. (US20170147941), hereinafter Bauer.

Regarding Claim 1:
Bornea teaches:
A method of analyzing coverage, bias and model explanations in large dimensional modeling data, the method comprising: discretizing, by one or more computer processors, three or more variables of a dataset to generate a discretized phase space represented as a grid of a plurality of cells, the dataset comprising a plurality of records, one or more records of the plurality of records having a value and a unique identifier (ID) (Bornea, abstract, figures 1 and 2, [0005-0007, 0013], note creating multi-dimensional data structure from datasets is interpreted as discretizing 
applying, by the one or more computer processors, a grid transformation to one or more records in the dataset to assign at least one record to a cell out of the plurality of cells of the grid according to the grid transformation (Bornea, abstract, figures 1 and 2, [0005-0007, 0013], note creating multi-dimensional data structure from datasets); 
generating, by the one or more computer processors, a grid index (Bornea, abstract, figures 1 and 2, [0005-0007, 0013], note the creation of block indices); and 
the grid storage for storing the records assigned to the one or more cells of the grid, the grid storage using the ID of each record as a reference to each record and the discretized feature vector as a key to each cell (Bornea, abstract, figures 1 and 2, [0005-0007, 0010-0013], note graph, e.g. grid, storage, note each record has predicates and values and the creation of block indices for the cells is interpreted to mean each record has a unique ID to be able to be accessed).
Bornea doesn’t specifically teach “reference one or more cells out of the plurality of cells using a discretized feature vector” and “the grid storage using the ID of the at least one record as a reference to the at least one record, and the grid storage using the discretized feature vector as a key to the cell to which the at least one record is assigned”; however, Fuchs is in the same field of endeavor, data management, and Fuchs teaches:

reference one or more cells out of the plurality of cells using a discretized feature vector (Fuchs, [0035], note feature vectors for key-attributes, the cell key is interpreted as a key-attribute);
the grid storage using the ID of the at least one record as a reference to the at least one record, and the grid storage using the discretized feature vector as a key to the cell to which the at least one record is assigned (Fuchs, [0035], note feature vectors for key-attributes, the cell key is interpreted as a key-attribute.  When combined with the previous references this would be for the multi-dimensional data structures as taught previously);
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Fuchs as modified because this would improve the ability to analyze large sets of data (Fuchs, [0002-0003]).
While Bornea as modified teaches applying grid transformations Bornea as modified doesn’t specifically teach “at least a first record and a second record being assigned to a first cell of the grid after the application of the grid transformation, such that the first record and the second record are represented by coverage data aggregated from a first grid into a second grid, the second grid having a smaller dimensional value” and “scoring, by the one or more computer processors, at least one record in the dataset using a model trained on that dataset such that a scored record is 
at least a first record and a second record being assigned to a first cell of the grid after the application of the grid transformation, such that the first record and the second record are represented by coverage data aggregated from a first grid into a second grid, the second grid having a smaller dimensional value (Pinto, [0126, 0139, 0146], note data aggregation of datasets, including transaction data, for reduced dimensionality.  When combined with the previous references this would be for the multi-dimensional data structures created by Bornea);
scoring, by the one or more computer processors, at least one record in the dataset using a model trained on that dataset such that a scored record is associated with transaction explanations according to score probability density functions stored for the record in a grid storage (Pinto, [0009, 0089, 0126, 0187], note training a model to score a records in a dataset; note the data is for transaction data, note the use of density functions for reducing dimensionality means the scored records, e.g. transaction data, are associated with stored probability density functions. When combined this would be for the grid records taught by the preciously cited references).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Pinto as modified because this would improve the efficiency and accuracy of the system (Pinto, [0014]).

	A probability density function (Bauer, [0017], note applying a probably density function to the scores).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Bauer as modified because this would improve the efficiency and effectivity of data analysis.

Regarding Claim 2:
Bornea as modified shows the method as disclosed above;
Bornea as modified further teaches:
creating, by the one or more computer processors, a coverage storage for storing the coverage data (Bornea, abstract, figures 1 and 2, [0005-0007, 0010-0014, 0018], note graph, e.g. grid, storage, note the data analysis and statistics of the records include coverage data).

Regarding Claim 3:
Bornea as modified shows the method as disclosed above;
Bornea as modified further teaches:
wherein the value stored for at least one record is represented as a key value pair of class label and referenced information for a corresponding class label (Bornea, 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Fuchs as modified because this would improve the ability to analyze large sets of data (Fuchs, [0002-0003]).

Regarding Claim 7:
Bornea as modified shows the method as disclosed above;
Bornea as modified further teaches:
scoring, by the one or more computer processors, at least one record in the dataset using a model trained on that dataset (Pinto, [0009], note training a model to score a records in a dataset, when combined this would be for the records taught by the preciously cited references);
storing, by the one or more computer processors, the scores for the cell in a score storage (Bornea, abstract, figures 1 and 2, [0005-0007, 0010-0013], note graph, e.g. grid, storage, note each record has predicates and values, when combined with Pinto this would include the cell scores).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Pinto as modified because this would improve the efficiency and accuracy of the system (Pinto, [0014]).

Regarding Claim 8:
Bornea as modified shows the method as disclosed above;
Bornea as modified further teaches:
generating, by the one or more computer processors, score distribution statistics and probability density functions of the scores associated with the cell in score storage associated with at least one of a single variable, pair of variables, and triplet of variables (Bornea, abstract, [0005-0006], note statistics collection, when combined with the other references this would include the scoring) (Pinto, [0009, 0079, 0089], note score distribution; note probability estimations) (Bauer, [0017], note applying a probably density function to the scores).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Pinto as modified because this would improve the efficiency and accuracy of the system (Pinto, [0014]).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Bauer as modified because this would improve the efficiency and effectivity of data analysis.

Claim 11 discloses substantially the same limitations as claim 1 respectively, except claim 11 is directed to a system comprising a programmable processor and a non-transitory, machine-readable medium (Bornea, [0026-0027], note processor and computer readable medium), while claim 1 is directed to a method. Therefore claim 11 is rejected under the same rationale set forth for claim 1.

Claim 12 discloses substantially the same limitations as claim 2 respectively, except claim 12 is directed to a system comprising a programmable processor and a non-transitory, machine-readable medium (Bornea, [0026-0027], note processor and computer readable medium), while claim 2 is directed to a method. Therefore claim 12 is rejected under the same rationale set forth for claim 2.

Claim 13 discloses substantially the same limitations as claim 3 respectively, except claim 13 is directed to a system comprising a programmable processor and a non-transitory, machine-readable medium (Bornea, [0026-0027], note processor and computer readable medium), while claim 3 is directed to a method. Therefore claim 13 is rejected under the same rationale set forth for claim 3.

Claim 17 discloses substantially the same limitations as claim 7 respectively, except claim 17 is directed to a system comprising a programmable processor and a non-transitory, machine-readable medium (Bornea, [0026-0027], note processor and computer readable medium), while claim 7 is directed to a method. Therefore claim 17 is rejected under the same rationale set forth for claim 7.

Claim 18 discloses substantially the same limitations as claim 8 respectively, except claim 18 is directed to a system comprising a programmable processor and a non-transitory, machine-readable medium (Bornea, [0026-0027], note processor and .

Claim Rejections - 35 USC § 103

Claims 4-6 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bornea in view of Fuchs, Pinto, Bauer, and Brown et al. (US2010/0312793), hereinafter Brown.

Regarding Claim 4:
Bornea as modified shows the method as disclosed above;
Bornea as modified doesn’t specifically teach:
applying, by the one or more computer processors, compaction to the coverage storage, wherein the coverage data is aggregated from a higher dimensional grid to a grid formed by a subset of selected variables.
Brown is in the same field of endeavor, multi-dimensional data management;
Brown teaches:
applying, by the one or more computer processors, compaction to the coverage storage, wherein the coverage data is aggregated from a higher dimensional grid to a grid formed by a subset of selected variables (Brown, [0009, 0018], note higher dimensional data may be represented in selected lower dimensions, e.g. search phrase comprising five search terms compacted to individual relevancy matrices, which is interpreted as compaction.  When combined with the previously cited references this would be for the coverage data).


Regarding Claim 5:
Bornea as modified shows the method as disclosed above;
Bornea as modified doesn’t specifically teach:
applying, by the one or more computer processors, compaction to a selected subset of three variables; and 
generating, by the one or more computer processors, a trivariate heatmap that visualize a plotted intersection of two of the three variables, and a plot for each bin of the third variable, the trivariate heatmap identifying distinct patterns in the dataset, wherein a 2- dimensional bin showing nonlinearity represents a bias or correlations in the dataset that are non-causal.
Brown is in the same field of endeavor, multi-dimensional data management;
Brown teaches:
applying, by the one or more computer processors, compaction to a selected subset of three variables (Brown, [0009, 0018], note higher dimensional data may be represented in selected lower dimensions, e.g. search phrase comprising five search terms compacted to individual relevancy matrices, which is interpreted as compaction.  When combined with the previously cited references this would be for the coverage data).

It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Brown as modified because this would improve the usefulness of the data and analysis to the user (Brown, [0001-0002]).

Regarding Claim 6:
Bornea as modified shows the method as disclosed above;
Bornea as modified doesn’t specifically teach:
computing, by the one or more computer processors for binary class data, a weight of evidence (WOE) for the cell based on a coverage of at least one class in the cell; and 
plotting, by the one or more computer processors, the WOE in a trivariate heatmap to identify biased class distribution in the dataset as a function of a selected three variables, and a plot for at least one bin of the third variable, the trivariate heatmap identifying distinct WOE patterns in the dataset, wherein a 2-dimensional bin showing nonlinearity represents a bias or correlations in the dataset that are non-causal.

Brown teaches:
computing, by the one or more computer processors for binary class data, a weight of evidence (WOE) for the cell based on a coverage of at least one class in the cell (Brown, claim 5, note determine weighting based on number of times, frequency, and location of appearances, when combined with the previously cited references this would be for the coverage data); and 
plotting, by the one or more computer processors, the WOE in a trivariate heatmap to identify biased class distribution in the dataset as a function of a selected three variables, and a plot for at least one bin of the third variable, the trivariate heatmap identifying distinct WOE patterns in the dataset, wherein a 2-dimensional bin showing nonlinearity represents a bias or correlations in the dataset that are non-causal (Brown, figure 2, [0009, 0017-0018, 0023-0027], note the weighted relevancies are plotting in a trivariate heatmap for the selected three variables. When combined with the previously cited references this would be for the selected classes).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Brown as modified because this would improve the usefulness of the data and analysis to the user (Brown, [0001-0002]).

Regarding Claim 14:
Bornea as modified shows the method as disclosed above;
Bornea as modified doesn’t specifically teach:

Brown is in the same field of endeavor, multi-dimensional data management;
Brown teaches:
applying, by the one or more computer processors, compaction to the coverage storage, wherein the coverage data is aggregated from a higher dimensional grid to a lower dimensional grid formed by a subset of selected variables, the data points in the higher dimensional grid being grouped together into the lower dimensional grid by summing up coverage of a plurality of cells in the higher dimensional grid and assigning the total sum as the coverage of a cell in the lower dimensional grid (Brown, [0009, 0018], note higher dimensional data may be represented in selected lower dimensions, e.g. search phrase comprising five search terms compacted to individual relevancy matrices, which is interpreted as compaction; note compacting the grid to a lower dimension groups the results for the specified search terms, e.g. summing up coverage, and the returned results are interpreted as the total sum of the search, e.g. coverage.  When combined with the previously cited references this would be for the coverage data).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Brown as 

Claim 15 discloses substantially the same limitations as claim 5 respectively, except claim 15 is directed to a system comprising a programmable processor and a non-transitory, machine-readable medium (Bornea, [0026-0027], note processor and computer readable medium), while claim 5 is directed to a method. Therefore claim 15 is rejected under the same rationale set forth for claim 5.

Claim 16 discloses substantially the same limitations as claim 6 respectively, except claim 16 is directed to a system comprising a programmable processor and a non-transitory, machine-readable medium (Bornea, [0026-0027], note processor and computer readable medium), while claim 6 is directed to a method. Therefore claim 16 is rejected under the same rationale set forth for claim 6.

Claim Rejections - 35 USC § 103

Claims 9-10 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bornea in view of Fuchs, Pinto, Bauer, and Pouyllau et al. (US2018/0060746), hereinafter Pouyllau.

Regarding Claim 9:
Bornea as modified shows the method as disclosed above;
Bornea as modified further teaches:

It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Pinto because this would improve the efficiency and accuracy of the system (Pinto, [0014]).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Bauer because this would improve the efficiency and effectivity of data analysis.
Bornea doesn’t specifically teach:
assigning, by the one or more computer processors, explanations for a new scored transaction
Pouyllau is in the same field of endeavor, data analysis;
Pouyllau teaches:
assigning, by the one or more computer processors, explanations for a new scored transaction (Pouyllau, abstract, [0009-0025], note assigning explanations for 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Pouyllau as modified because this would improve with decision making (Pouyllau, [0006-0007]).

Regarding Claim 10:
Bornea as modified shows the method as disclosed above;
Bornea as modified further teaches:
wherein a maximum probability expectation is used to assign the single variable, pair of variables, and/or triplet of variables that serve as explanations of the transaction score (Pouyllau, abstract, [0025], note the use of a global maximum for explanations for scores, when combined with the previously cited references this would be for the probability maximums).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Pouyllau as modified because this would improve with decision making (Pouyllau, [0006-0007]).

Claim 19 discloses substantially the same limitations as claim 9 respectively, except claim 19 is directed to a system comprising a programmable processor and a non-transitory, machine-readable medium (Bornea, [0026-0027], note processor and computer readable medium), while claim 9 is directed to a method. Therefore claim 19 is rejected under the same rationale set forth for claim 9.

Claim 20 discloses substantially the same limitations as claim 20 respectively, except claim 20 is directed to a system comprising a programmable processor and a non-transitory, machine-readable medium (Bornea, [0026-0027], note processor and computer readable medium), while claim 20 is directed to a method. Therefore claim 20 is rejected under the same rationale set forth for claim 20.
	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aggarwal et al. (US2009/0222410) teaches probability density functions for aggregated multi-dimensional data.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152